           Case 3:20-cr-00330-SI    Document 14     Filed 10/09/20   Page 1 of 3




WHITNEY P. BOISE, OSB No. 851570
E-mail: whitney@boisematthews.com
BOISE MATTHEWS LLP
1400 Sixth+Main
1050 S.W. Sixth Avenue
Portland, Oregon 97204-1156
Telephone: (503) 228-0487
Facsimile: (503) 227-5984

      Of Attorneys for Defendant Brodie Storey



                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    Portland Division

UNITED STATES OF AMERICA,                    )
                                             )   Case No. 3:20-CR-00330-SI
                     Plaintiff,              )
                                             )   DECLARATION IN SUPPORT OF
              v.                             )   DEFENDANT BRODIE STOREY’S
                                             )   UNOPPOSED MOTION FOR
BRODIE STOREY,                               )   CONTINUANCE OF TRIAL
                                             )
                     Defendant.              )
                                             )


      I, WHITNEY P. BOISE, hereby declare and say as follows:

      1.      I have been appointed pursuant to the Criminal Justice Act to represent the

defendant, Brodie Storey.

//


Page 1 - DECLARATION IN SUPPORT OF DEFENDANT BRODIE STOREY’S
         UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL
                                                                                B OISE MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenue, Suite 1400
                                                                               Portland, Oregon 97204-1156
                                                                                 Telephone: 503-228-0487
                                                                                  Facsimile: 503-227-5984
            Case 3:20-cr-00330-SI    Document 14       Filed 10/09/20   Page 2 of 3




       2.      Mr. Storey is charged by Information with one count of Assault on a

Federal Officer, in violation of 18 U.S.C. § 111(a).

       3.      Mr. Storey is currently on pretrial release.

       4.      Counsel and the government have reached a resolution of this case. As part

of the agreement defendant agrees to request a continuance of trial for six months to

allow him sufficient time to fulfill the conditions of the agreement.

       5.      Assistant United States Attorney Ashley Cadotte has advised that the

government has no objection to the allowance of this motion.

       6.       I have advised Mr. Storey of his right to a speedy trial pursuant to statute

and the Constitution. Mr. Storey advised me he waives his right to a speedy trial for the

duration of the continuance allowed by the Court should this motion be granted.

       I hereby declare under penalty of perjury that the above statements are true to the

best of my knowledge and belief.

       DATED this 9th day of October, 2020.


                                            /s/ Whitney P. Boise
                                            WHITNEY P. BOISE




Page 2 - DECLARATION IN SUPPORT OF DEFENDANT BRODIE STOREY’S
         UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL
                                                                                    B OISE MATTHEWS LLP
                                                                                 1050 S.W. Sixth Avenue, Suite 1400
                                                                                   Portland, Oregon 97204-1156
                                                                                     Telephone: 503-228-0487
                                                                                      Facsimile: 503-227-5984
         Case 3:20-cr-00330-SI     Document 14     Filed 10/09/20   Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing DECLARATION IN SUPPORT OF

DEFENDANT BRODIE STOREY’S UNOPPOSED MOTION FOR CONTINUANCE

OF TRIAL on the following attorney by causing it to be electronically filed on the 9th day

of October, 2020.

             Ashley R. Cadotte
             Assistant United States Attorney
             United States Attorney’s Office
             Suite 600
             1000 S.W. Third Avenue
             Portland, OR 97204-2902

                                         BOISE MATTHEWS EWING LLP

                                         /s/ Whitney P. Boise
                                         WHITNEY P. BOISE, OSB No. 851570
                                         (503) 228-0487
                                         Of Attorneys for Defendant
                                         Brodie Storey




CERTIFICATE OF SERVICE
                                                                                B OISE MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenue, Suite 1400
                                                                               Portland, Oregon 97204-1156
                                                                                 Telephone: 503-228-0487
                                                                                  Facsimile: 503-227-5984
